Citation Nr: 0516057	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  03-20 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.	Whether new and material evidence to reopen a claim for 
service connection for patellofemoral syndrome of the left 
knee, to include pursuant to 38 U.S.C. § 1117, has been 
received.  

2.	Entitlement to service connection for discoloration of the 
left leg, to include pursuant to 38 U.S.C. § 1117.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1990 to May 
1994, to include a period of service in the Persian Gulf from 
May 1991 to September 1991.   

By a March 1997 decision, the RO denied the veteran's 
original claim for service connection for bilateral 
patellofemoral syndrome (then claimed as joint pain of the 
knees), to include as due to undiagnosed illness.  The 
veteran was notified of the denial of the claim that same 
month, but did not appeal.  

The present matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from a February 2003 
rating decision, in which the RO denied the veteran's 
petition to reopen his claim for service connection for 
patellofemoral syndrome affecting the left knee, to include 
pursuant to 38 U.S.C. § 1117.  In March 2003, the veteran 
filed a Notice of Disagreement (NOD).  A statement of the 
Case (SOC) was issued in June 2003, and the veteran filed a 
substantive appeal (via a VA Form 9) in July 2003. 

The veteran was scheduled to testify during a March 2004 
hearing before a Veterans Law Judge (VLJ) in Washington, 
D.C., however, the record indicates that the veteran 
cancelled this hearing.  

In May 2004, the Board dismissed the veteran's petition to 
reopen, following receipt of correspondence from the 
veteran's representative requesting a withdrawal of the 
veteran's appeal.  The veteran filed a timely appeal to the 
United States Court of Appeals for Veterans Claims (Court).  
In December 2004, counsel for the VA Secretary and the 
veteran filed a Joint Motion for Remand and to Stay 
Proceedings (Joint Motion).  In an Order also dated in 
December 2004, the Court granted the motion, vacating the 
Board's May 2004 dismissal and remanding the matter on appeal 
to the Board for further proceedings consistent with the 
Joint Motion.  

On the question of whether the veteran's petition to reopen 
is currently in appellate status (which, as indicated in the 
Joint Motion, is a preliminary matter that must still be 
resolved prior to considering the merits of the petition to 
reopen), the Board notes that t when the veteran's 
representative requested a withdrawal of the appeal in March 
2004, the law then in effect provided that a representative 
could withdraw an appeal without the appellant's consent.  
(Parenthetically, the Board notes that an earlier version of 
38 C.F.R. § 20.204-in effect prior to April 18, 2003-
required that a representative obtain the appellant's written 
consent to withdraw an appeal that the appellant had 
personally filed.)  However, at the time that the veteran's 
representative sought to withdraw the claim on appeal, there 
was no indication from the veteran that he did not want a 
withdrawal of the appeal; the veteran has since stated that 
he had no advance knowledge of the withdrawal of the appeal, 
and would not have agreed to such action.  Regardless of 
which version of the law applies, the Board would not want to 
impinge upon the veteran's right to an appeal.  So, while, 
technically, there was no requirement of consent at the time 
the veteran filed the appeal, under the circumstances of this 
case, the Board finds that there is a sufficient basis to 
reinstate the appeal.   

For the reasons expressed below, the matter, on appeal, as 
well as the claim for service connection for discoloration of 
the left leg, to include pursuant to 38 U.S.C.A. § 1117--for 
which the veteran has completed the first of two actions 
required to place this matter in appellate status--are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the petition to reopen the veteran's claim for 
service connection for patellofemoral syndrome of the left 
knee is warranted.  

As noted above, the veteran seeks service connection pursuant 
for left knee problems, to include as due to 38 U.S.C.A. 
§ 1117.  The provisions of 38 U.S.C.A. § 1117(a)(1) provide 
that compensation is warranted for a Persian Gulf veteran who 
exhibits objective indications of a "qualifying chronic 
disability" that became manifest during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent during the presumptive period prescribed by the 
Secretary (which, pursuant to 38 C.F.R. § 3.317(a)(1)(i), is 
December 31, 2006).  The chronic disability must not be 
attributed to any known clinical disease by history, physical 
examination, or laboratory tests. 38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317(a), (b).

The Board points out that, effective March 1, 2002, the term 
"chronic disability" as used in the prior version of 
38 U.S.C.A. § 1117 was changed to "qualifying chronic 
disability," and the definition of "qualifying chronic 
disability" was expanded to include (a) undiagnosed 
illness, (b) a medically unexplained chronic multi-symptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms, or (c) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection.  Effective June 10, 2003, VA 
promulgated revised regulations to, in part, implement these 
statutory changes.  See 38 C.F.R. § 3.317 (a)(2) (2004).

In the instant case, one of the bases upon which the RO has 
denied the veteran's petition to reopen his claim for 
service connection for patellofemoral syndrome of the left 
knee is the absence of a current medical condition 
recognized under the legal provisions governing claims for 
undiagnosed illness.  However, the record does not reflect 
that the RO has considered, or provided the veteran notice 
of, the revised statute and regulation.  Notably, in his 
June 2001 petition to reopen, the veteran requested that the 
RO consider this petition in accordance with any changes in 
the law governing claims for undiagnosed illness since the 
March 1997 denial of his original claim for service 
connection.  Accordingly, to avoid any prejudice to the 
veteran, a remand of this matter, for the RO to consider the 
veteran's petition to reopen in light of the applicable 
statutory and regulatory changes, in the first instance, is 
appropriate.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to his petition to 
reopen.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103(b)(3)) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of 
the one-year notice period).  The RO's letter should also 
invite the veteran to submit all evidence in his possession.  
After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 
3.159 (2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the matter presently on 
appeal.  The RO's adjudication of the claim must include the 
correct legal standard for reopening claims under 38 C.F.R. 
§ 3.156, applicable to petitions to reopen filed before 
August 29, 2001 (appropriate here, inasmuch as the veteran's 
petition to reopen was received on June 20, 2001), and the 
supplemental SOC (SSOC) that explains the bases for the RO's 
determinations must include citation to and discussion of 
that standard.  The SSOC must also include citation to the 
current versions of 38 U.S.C.A. § 1117 (as in effect since 
March 1, 2002), and 38 C.F.R. § 3.317 (as in effect since 
June 10, 2003).  

As a final matter, the Board notes that in its February 2003 
rating decision, the RO denied the veteran's claim for 
service connection for discoloration of the left leg, to 
include as due to undiagnosed illness or other qualifying 
chronic disability.  In March 2003, the veteran filed a NOD 
with the denial of service connection; however, the RO has 
yet to issue a SOC with respect to this claim, the next step 
in the appellate process.  See 38 C.F.R. § 19.29; Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober,  
10 Vet. App. 433, 436 (1997).  Consequently, this matter must 
be remanded to the RO for the issuance of a SOC.  Id.  The 
Board emphasizes, however, that to obtain appellate review of 
any issue not currently in appellate status, a perfected 
appeal must be filed.  See 38 U.S.C.A. § 7105;              
38 C.F.R. §§ 20.200, 20.201, 20.202.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:
 
1.	The RO must furnish to the veteran and 
his representative a SOC with respect to 
the February 2003 denial of service 
connection for discoloration of the left 
leg, to include as due to undiagnosed 
illness or other qualifying chronic 
disability, along with a VA Form 9, and 
afford them the appropriate opportunity 
to submit a substantive appeal perfecting 
an appeal on that issue.  The veteran and 
his representative are hereby reminded 
that to obtain appellate review of any 
matter not currently in appellate status, 
a timely appeal must be perfected (as 
regards the claim for service connection 
for discoloration of the left leg, within 
60 days of the issuance of the statement 
of the case).

2.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim(s) within the one-year period).

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R.  
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify him and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

4.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.	After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the petition to 
reopen the veteran's claim for service 
connection for patellofemoral syndrome of 
the left knee, to include as due to 
undiagnosed illness or other qualifying 
chronic disability, in light of all 
pertinent evidence and legal authority 
(to particularly include the former 
version of 38 C.F.R. 3.156 (as in effect 
prior to August 29, 2001), and the 
revised versions of 38 U.S.C.A. § 1117 
(as in effect March 1, 2002) and 38 
C.F.R. § 3.317 (as in effect June 10, 
2003), as well as 

6.	If the sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative an 
appropriate SSOC that includes citation 
to all additional legal authority 
considered (to specifically include that 
noted above), along with clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).



